DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/11/2022. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 02/11/2022 are noted. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  





Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a method of a gaming machine in claims 1 to 6, a gaming machine in claims 7 to 17 and a non-transitory computer-readable storage media in claims 18 to 20. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 5) recites a method of a gaming machine, the method comprising: 
initiating play of a base game in response to receiving an input via a player input device (additional element) of the gaming machine (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
for the play of the base game: 
displaying base game outcome comprising symbols at symbol display positions of a display device of the gaming machine, wherein the symbol display positions include a first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
displaying a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize associated with the first group of symbols display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
initiating play of a feature game in response to the base game outcome providing a predetermined number of a feature trigger symbol at the symbols display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
for the play of the feature game: 
holding, in a first group of symbol display positions, each feature trigger symbol of the base game outcome displayed in the first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
spinning one or more of first reels that provide symbols for the first group of symbol display positions to select a first replacement symbol for each non-feature trigger symbol in the first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and - 45 -Attorney Docket: 64105US02 (P05997USC1) 
displaying an awarding the first prize identified by the first prize tab in response to at least a first predetermined number of the feature trigger symbol being displayed in the first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 6 (and its dependent Claims 7 to 17) recites a gaming machine, comprising: 
a display device (additional element); 
a memory device (additional element); 
a random number generator (additional element); and 
a processor that executes instructions stored in the memory device (additional element), wherein execution of the instructions causes the processor to at least: 
display symbols of a first game outcome at symbol display positions of the display device, wherein the symbol display positions include a first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
display a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize associated with the first group of symbols display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
in response to the symbols of the first game outcome providing a first winning symbol combination in the first group of symbol display positions, display on the display device an awarding of the first prize (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Clam 18 (and its dependent claims 19 to 20) discloses a non-transitory computer-readable storage media comprising instructions, which when executed, cause a gaming machine to:
display symbols of a first game outcome at symbol display positions of a display device (additional element) of the gaming machine, wherein the symbol display positions include a first group of symbol display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
display a plurality of prizes in a prize display area of the display device; display a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize of the plurality of prizes and associates the first prize with the first group of symbols display positions (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and - 52 -Attorney Docket: 64105US02 (P05997USC1) 
in response to the symbols of the first game outcome providing a first winning symbol combination in the first group of symbol display positions, display on the display device an awarding of the first prize (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

As indicated above, each of independent Claims 1, 6, and 18 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 5, 7 to 17, and 19 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 6, and 18 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 6, and 18), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a player input device, a gaming machine, a display device, a memory device, a random number generator, and a processor generically recited computer elements in independent Claims 1, 6, and 18 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 6, and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 6, and 18 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 6, and 18 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a player input device, a gaming machine, a display device, a memory device, a random number generator, and a processor.   These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 20 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

The recitation of the above-identified generic computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Additionally, the recitations relating to the random number generator are conventional and extremely well-known in at least the wagering game/computer gaming industry, as evidenced by the prior art. Furthermore, the random number generator as broadly claimed may be accomplished simply with software executing on a generic computer, such as a poker game (“casino game”) executed on a personal computer.  
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 6, and 18 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).  Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.




AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 11 to 12, and 17 to 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2012/0015707 A1 to Hornik et al. (hereinafter Hornik). 

Regarding Claim 6, Hornik discloses a gaming machine, comprising: 
a display device (figs. 1-2, [0026]); 
a memory device (figs. 1-2, [0043]); 
a random number generator ([0042]); and 
a processor that executes instructions stored in the memory device ([0042]), wherein execution of the instructions causes the processor to at least: 
display symbols of a first game outcome at symbol display positions of the display device, wherein the symbol display positions include a first group of symbol display positions (fig. 5, [0063] discloses depicting a base game with symbol bearing reels 221 – 224, each having a plurality of distinct symbol positions and bearing an array of symbols);
display a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize associated with the first group of symbols display positions (fig. 5, [0068]-[0074] discloses feature pool 268 depicts bonus game modifiers that a randomly determined during play of the base game); and 
in response to the symbols of the first game outcome providing a first winning symbol combination in the first group of symbol display positions, display on the display device an awarding of the first prize (figs. 7-8, [0077]-[0080] discloses the triggering of the feature game based on a predetermined number of trigger symbols; [0082]-[0084] depicts awarding of a prize during the bonus/feature play of the game).   

Regarding Claim 11, Hornik discloses the gaming machine of claim 6, wherein execution of the instructions causes the processor to: display a plurality of prizes in a prize display area of the display device, wherein the prize display area associates a different prize value to each of the plurality of prizes and associates a first prize value to the first prize (Olive, figs. 8-9C depicts prize values in a display area); and display the first prize tab such that the first prize tab includes the first prize value associated with the first prize (Hornik, figs. figs. 7-9).  



Regarding Claim 12, Hornik discloses the gaming machine of claim 6, wherein execution of the instructions further causes the processor to determine that the first game outcome provides the first winning symbol combination in response to the first group of symbol display positions including at least a threshold number of instances of a predetermined symbol ([0071], [0076], [0077]).  

Regarding Claim 17, Hornik discloses the gaming machine of claim 6, further comprising a credit input mechanism (figs. 1-2, [0032], [0035], [0039], [0047]), 
wherein execution of the instructions further causes the processor to: adjust a credit balance in response to the credit input mechanism receiving a physical item with an associated credit value ([0057], [0065]); and 
update the credit balance based on the first prize in response to the awarding of the first prize ([0057]). 

Regarding Claim 18, Hornik discloses a non-transitory computer-readable storage media comprising instructions, which when executed, cause a gaming machine to: 
display symbols of a first game outcome at symbol display positions of a display device of the gaming machine, wherein the symbol display positions include a first group of symbol display positions (fig. 5, [0063] discloses depicting a base game with symbol bearing reels 221 – 224, each having a plurality of distinct symbol positions and bearing an array of symbols); 
display a plurality of prizes in a prize display area of the display device (figs. [0068]-[0070]); 
display a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize of the plurality of prizes and associates the first prize with the first group of symbols display positions (fig. 5, [0068]-[0074] discloses feature pool 268 depicts bonus game modifiers that a randomly determined during play of the base game); and 
- 52 -Attorney Docket: 64105US02 (P05997USC1)in response to the symbols of the first game outcome providing a first winning symbol combination in the first group of symbol display positions, display on the display device an awarding of the first prize (figs. 7 – 10, [0082]-[0084] depicts awarding of a prize during the bonus/feature play of the game).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 to 5 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0015707 A1 to Hornik et al. (hereinafter Hornik) in view U.S. Patent Application Publication 2016/0042597 A1 to Olive. 


Regarding Claim 1, Hornik discloses a method of a gaming machine, the method comprising: 
initiating play of a base game in response to receiving an input via a player input device of the gaming machine (figs. 1-3, [0030], [0037], [0039], [0056] discloses player begins play of wagering game by making a wager via an input device); 
for the play of the base game: 
displaying base game outcome comprising symbols at symbol display positions of a display device of the gaming machine, wherein the symbol display positions include a first group of symbol display positions (fig. 5, [0063] discloses depicting a base game with symbol bearing reels 221 – 224, each having a plurality of distinct symbol positions and bearing an array of symbols); 
displaying a first prize tab with the first group of symbol display positions, wherein the first prize tab identifies a first prize associated with the first group of symbols display positions (fig. 5, [0068]-[0074] discloses feature pool 268 depicts bonus game modifiers that a randomly determined during play of the base game); and
initiating play of a feature game in response to the base game outcome providing a predetermined number of a feature trigger symbol at the symbols display positions (figs. 7-8, [0077]-[0080] discloses the triggering of the feature game based on a predetermined number of trigger symbols); and - 45 -Attorney Docket: 64105US02 (P05997USC1) 
displaying an awarding the first prize identified by the first prize tab in response to at least a first predetermined number of the feature trigger symbol being displayed in the first group of symbol display positions (figs. 7 – 10, [0082]-[0084] depicts awarding of a prize during the bonus/feature play of the game).  
 
However, Hornik does not explicitly disclose: 
for the play of the feature game: 
holding, in a first group of symbol display positions, each feature trigger symbol of the base game outcome displayed in the first group of symbol display positions; 
spinning one or more of first reels that provide symbols for the first group of symbol display positions to select a first replacement symbol for each non-feature trigger symbol in the first group of symbol display positions. 
In a related invention, Olive discloses a system and method for providing a feature game where: 
for the play of the feature game: 
holding, in a first group of symbol display positions, each feature trigger symbol of the base game outcome displayed in the first group of symbol display positions ([0011]-[0012], [0025]-[0026], [0096] discloses hold the selected configurable symbols that comprise the trigger event on the display); and  
spinning one or more of first reels that provide symbols for the first group of symbol display positions to select a first replacement symbol for each non-feature trigger symbol in the first group of symbol display positions ([0013], [0014], [0027]-[0028] discloses replace any removed non-configurable symbol by selecting another symbol from the set of symbols). 
Hornik discloses conducting a wagering game directed to earning bonus features through play of multiple games. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornik to include the feature game features of Olive in order to enhance player excitement, perpetuate player loyalty, and thus increase game play and profitability (Hornik, [0006]). 

Regarding Claim 4, Hornik in view of Olive discloses the method of claim 1, comprising: 
displaying a plurality of prizes in a prize display area of the display device, wherein the prize display area associates a different prize indicia to each of the plurality of prizes and associates a first prize indicia to the first prize (Olive, [0107] discloses different prizes that can be awarded); and 
displaying the first prize tab such that the first prize tab includes the first prize indicia associated with the first prize (Hornik, figs. 7-9).  

Regarding Claim 5, Hornik in view of Olive discloses the method of claim 1, comprising: 
displaying a plurality of prizes in a prize display area of the display device, wherein the prize display area associates a different prize value to each of the plurality of prizes and associates a first prize value to the first prize (Olive, figs. 8-9C depicts prize values in a display area); and 
displaying the first prize tab such that the first prize tab includes the first prize value associated with the first prize (Hornik, figs. 7-9).  


Allowable Subject Matter
Claims 2-3, 7-10, 13-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1 to 20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715